BISTLINE, Justice,
dissenting.
The question before us is whether the services performed by the claimant, Maldonado, and other persons working for Sim-plot, constitutes “covered employment” under I.C. § 72-1316. Section 72-1316(d) provides in part:
Services performed by an individual for remuneration shall, for the purposes of the employment security law, be covered employment:
(1) Unless it is shown:
(A) That the worker has been and will continue to be free from control or direction in the performance of his work, both under his contract of service and in fact, and
(B) That the worker is engaged in an independently established trade, occupation, profession, or business....
(Emphasis added.)
Thus, I.C. § 72 — 1316(d) creates a two-part test for a worker’s exemption as an independent contractor and establishes a presumption that a worker is an employee unless the prospective employer can show that both parts of the test are met.
In interpreting subsection (A) of § 72-1316(d)(1), this Court has stated that the general test regarding the right to control is whether the control extends to “the details of the work, the manner, method, or mode of doing it, the means by which it is to be accomplished, or, specifically, the details, manner, means or method of doing the work, as contrasted with the result thereof.” Department of Employment v. Bake Young Realty, 98 Idaho 182, 184, 560 P.2d 504, 506 (1977), quoting Merrill v. Duffy Reed Construction Co., 82 Idaho 410, 415, 353 P.2d 657, 660 (1960). In Totusek v. Department of Employment, 96 Idaho 699, 701-02, 535 P.2d 672, 674-75 (1975), the Supreme Court also emphasized that the employer must not only show a worker to be free from actual control but also from the “right to control.” Thus, in this case, the mere “right” to control workers, even were it to be totally unexercised, will defeat Simplot’s claim of independent contractor status.
All of the facts and circumstances in individual cases should be examined, and a number of considerations should be weighed in determining whether a worker is engaged in an independently established trade or business as referred to in I.C. § 72-1316(d)(l)(B). Larsen v. State of Idaho, Department of Employment, 106 Idaho 382, 384, 679 P.2d 659, 661 (1984). These considerations include: “(1) whether the worker had authority to hire subordinates; (2) whether the worker owned major items of equipment; and (3) whether either party would be liable to the other for a peremptory termination of the business relationship.” Department of Employment v. Brown Brothers Construction, 100 Idaho 479, 481-82, 600 P.2d 783, 785-86. They also include various other factors as summarized in Larsen.
Finally, the burden of proof is clearly upon the employer claiming exemption to show that the workers are not employees. Totusek, supra, 96 Idaho at 702, 535 P.2d at 675. Furthermore, determination of whether an injured party is an independent contractor or an employee is a factual determination to be made from full consideration of the facts and circumstances established by the evidence. Burdick v. Thornton, 109 Idaho 869, 712 P.2d 570, 572 (1985). Thus, this Court is limited to determining questions of law and “whether findings of fact by the Industrial Commission are supported by substantial and competent evidence in the record.” Booth v. City of Burley, 99 Idaho 229, 232, 580 P.2d 75, 78 (1978). If so supported, said findings will not be disturbed by the Supreme Court, even though the evidence is conflicting. Hutchinson v. J.R. Simplot Co., 98 Idaho 346, 347, 563 P.2d 404, 405 (1977). Therefore, Simplot here must do more than simply demonstrate that the evidence might support the finding that the test of an independent contractor relationship un*768der I.C. § 72-1316(d) has been met. Sim-plot must demonstrate that the Industrial Commission’s findings regarding both the “control” and “independent trade or business” tests are not supported by substantial and competent evidence.
When the statutory requirements, as interpreted by case and regulator authority are considered in the light of this burden of proof and applied to the facts of this case, it is clear that Maldonado and the other workers providing services for Simplot are employees rather than independent contractors, and that there is substantial and competent evidence in the record to support the decision of the Industrial Commission.
II.
Although Simplot denies control of the workers and even suggests that there is no evidence whatsoever to demonstrate control, the overwhelming weight of the evidence leads to an opposite conclusion. The majority’s decision ignores considerable evidence, which was substantial and competent. Jerry Davis, currently fleet manager for Simplot, testified before the appeals examiner that Simplot officials told the workers how many loads to load, what time of day to load them, and how fast they need to be loaded. He also stated that workers are required to sign an agreement which states the procedure for potato loading and that Simplot officials have representatives check once a week or so to see if the work is being done as specified in the contract. Davis further testified that Sim-plot officials would inspect from time to time to see whether or not there were potatoes that were being scattered around the storage location and not properly picked up or damaged.
Davis also testified that Simplot officials inspect the sites approximately once a month to see whether or not equipment is being damaged and whether the various sites are clean. He also said that Simplot expected the workers to observe the requirements in the “contract” regarding the positioning of loading equipment, also adding that Simplot officials determine the workers’ starting time for work each day.
Thus, all of this testimony is extremely probative of actual control over the method and details of performing the work, arid not just control over the end result. Simplot is dictating when to commence work, how fast it is to be completed, and how it is to be done. Dictating how the loading equipment is to be positioned is nothing less than controlling the means, method or manner of performing the work.
Even if all of the evidence discussed above were lacking, the purported “contract” itself unmistakably in and of itself is probative of Simplot’s control over the details, manner and method of performing the work. The contract states that the workers shall perform certain services as specified in a designated attachment. The attachment dictates the following details of loading: how soon the crew should be at the cellar prior to loading time; the frequency of cleanup; the proper maintenance of the equipment; that crew members will help truck drivers back into the cellars using a flashlight; that there will be no loading over the side of the trucks; that the boom will be in back of the truck and as low as possible, and that the tailboard will be removed; that “belly dump” trucks should be loaded with turned-down nose pilers only; and that “belly dump” trucks that have to be loaded over the side must be positioned so that the loading is started in the corner of the trailer. Such instructions as to the positioning of the loading equipment and the trucks and the point within the truck where the loading is to commence, obviously pertain to details and specific methodology in performing the work, not simply to the end result, and point conclusively, to Simplot’s right of control.
The majority’s statement that such evidence merely relates to the final product, is simply not persuasive. To accept it requires a greater leap of faith than I am able to make. If this evidence does not constitute control over the details, manner, method or means of performing the work, *769then it is difficult to fathom what set of circumstances will satisfy the majority. Seldom is there such well-established, “black and white” evidence showing control over the details and manner of performing the work as exists in this case. Such control over the details, method, manner, and means of performing the work does not lose its significance simply because it ultimately affects the end result. The majority’s conclusion is in direct contradiction to facts found, which findings of fact are more than substantial. I would therefore affirm the Industrial Commission.
III.
The majority’s decision will also be disturbing to the Department in that the substantial and competent evidence test, ordinarily so religiously resorted to by those who compromise today’s majority, is simply ignored in a fashion most cavalier. If that standard of review has been mentioned at all, then I am remiss in my reading ability. Thus, “that which has in the past been impenetrable of review is proven to be not so impenetrable after all.” Tendoy Area Council v. Department of State, 108 Idaho 441, 443, 700 P.2d 63, 65 (1985) (Bistline, J., dissenting). The Department may well suspect a result-oriented bent in today’s opinion for the Court to the detriment of the workers of the state, and all in violation of the declared purpose of Idaho’s unemployment laws, “which is to alleviate the hardship caused by unemployment which was not caused by any fault on the employee’s part. Smith v. Department of Employment, 100 Idaho 520, 521, 602 P.2d 18, 19 (1979).” Id. I therefore dissent.